Title: From Abigail Smith Adams to John Quincy Adams, 24 December 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy december 24th 1813

Altho I have already written to you by this opportunity, and my Letters are now quite old, I know I shall give to you renewed pleasure by adding a few lines more, as they may bear to you a token of my returning health, after a very Severe attack of a Lung fever of a very dangerous nature
I am Still confined to my chamber weak and debilitated, but my Cough has nearly left me, and I feel that I am gaining Strength, but what is Strength at my age but weakness? Yet I wish to Live to see you again and so I Shall if it please God. if otherways orderd, to his will we must Submit.
I do not Love to tell you how dissapointed I have been upon the recept of the two last packets of Letters from you, that not a Solatary Line was addrest to me. your Father your Brother and your children, all had Letters!
Not Since the 1st of last May have I had a line. I know you must have written, but I have been more than usually unfortunate in not receiving them—to you not a Month has past, without my writing.
We are Embargod by our own government, and Blockaded by the British Government, so that our communication will be still more obstructed than ever the war is like to continue, and we Shall daily experience more and more of its affects. Speculators abound with us and every article of foreign use growth has mounted up beyond common purchase, brown sugar 32 dollars per hundred ten 3/2 dollars per p’d other articles in proportion. I fear the distress occasiond by the Embargo and by the new taxes taking place at the Same time, that the people will not bear with it—time must be given for the industery of the people to turn into different channels—

